THE THIRTEENTH COURT OF APPEALS

                                   13-13-00562-CV


                            JOHN SCHELLENBERG AND
                              LISA SCHELLENBERG
                                       v.
                             ROGER D. RHEINHEIMER


                                  On Appeal from the
                      53rd District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-10-0001013


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



November 21, 2013